t c summary opinion united_states tax_court emad alabsi and yana i daevidoff petitioners v commissioner of internal revenue respondent docket no 19892-11s filed date emad alabsi and yana i daevidoff pro sese shawna a early for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some dollar amounts are rounded to the nearest dollar to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioners’ federal_income_tax for taxable_year the issues for decision are whether petitioners had unreported gambling income of dollar_figure whether petitioner emad alabsi was engaged in the trade_or_business of gambling whether petitioners may deduct wagering losses against their wagering gains whether petitioners are entitled to deduct travel_expenses related to mr alabsi’s gambling activity and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in ohio at the time they filed their petition for several years preceding mr alabsi regularly played poker at poker tournaments from late through he won monetary prize sec_30 times for total winnings of dollar_figure during that period to participate in a poker tournament mr alabsi was required to pay an entry fee and a buy-in the poker tournament organizer retained the entry fee and the buy-in amounts were paid out to the winners at the end of a tournament during mr alabsi participated in poker tournaments at the borgata hotel casino and spa borgata in atlantic city on the following dates paying the entry fees and buy-ins listed in the following table date jan jan jan jan jan jan jan jan jan jan jan mar may june june june june june june aug aug sept oct oct entry fee dollar_figure buy-in dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number he won dollar_figure dollar_figure and dollar_figure on the january june and august borgata visits respectively net of entry and buy-in fees the borgata issued a form w-2g certain gambling winnings for reporting the dollar_figure of winnings but not the dollar_figure the record does not disclose whether the borgata issued a form w-2g reporting the dollar_figure petitioner won on date mr alabsi also participated in poker tournaments--designated as dollar_figure no limit hold’em contests-at the bellagio casino in las vegas bellagio on the following dates paying buy-ins but no entry fees as listed in the following table date july july july july entry fee buy-in dollar_figure -0- -0- -0- -0- 2the form w-2g was issued by the marina district development co which gave its address as the same address as the borgata we therefore infer that the two entities are the same or closely related 3a poker tournament sponsor is instructed to report on a form w-2g any payment of more than dollar_figure to a winning payee after reduction for the amount of the wager or buy-in see revproc_2007_57 2007_2_cb_547 internal_revenue_service instructions for forms w-2g and 4the parties also stipulated the authenticity of two receipts showing that mr alabsi had paid buy-ins as an alternate to participate in dollar_figure no limit hold’em contests at the bellagio on july and as the record does not disclose whether mr alabsi in fact played--and if he did not whether his buy-in was refunded--we conclude that petitioners have not shown that mr alabsi paid these buy-ins he won dollar_figure and dollar_figure from the july and july bellagio tournaments respectively net of the buy-in the bellagio issued a form w-2g for reporting the dollar_figure of winnings but not the dollar_figure mr alabsi participated in a poker tournament on or about july at the mountaineer racetrack and casino in chester west virginia mountaineer and won dollar_figure the mountaineer issued a form w-2g for reporting the dollar_figure of winnings net of entry fee and buy-in mr alabsi also participated in a poker tournament during the weekend of april and in cleveland but the record does not disclose any further details mr alabsi stayed in the hotel at the borgata when participating in tournaments there he stayed at the hotel on the following dates march to may to june to july through august september to and october to during his stays a substantial portion of his room and other charges was waived by the hotel he was charged for some room and other expenses including in-room movies after taking into account the charges that 5the record contains an invoice for mr alabsi’s march to stay at the borgata hotel but in contrast to the other invoices that invoice does not indicate whether mr alabsi paid any of the listed charges we accordingly disregard it 6respondent has not argued that any portion of the complimentary goods and services mr alabsi received from the hotels at the gambling establishments are gains from a wagering_transaction see libutti v commissioner tcmemo_1996_108 were waived the hotel invoices indicate for the may to stay mr alabsi paid dollar_figure for accommodations dollar_figure of which was for in-room movies for the june to stay he paid dollar_figure for accommodations dollar_figure of which was for in-room movies and dollar_figure of which was for spa services for the july through august stay he paid dollar_figure for accommodations dollar_figure of which was for in-room movies for the september to stay he paid dollar_figure for accommodations dollar_figure of which was for in-room movies and for the october to stay he paid dollar_figure for accommodations dollar_figure of which was for in-room movies in connection with his participation in poker tournaments at the bellagio mr alabsi stayed at the hotel there from july to the invoice for his hotel stay totaled dollar_figure which he paid in addition to room charges the invoice covered in-room movie charges totaling dollar_figure and in-room refreshment center charges for alcoholic beverages and mixers totaling dollar_figure on his return flight home from the tournaments in las vegas mr alabsi paid a dollar_figure baggage fee 7although the record establishes that mr alabsi participated in a poker tournament at the bellagio on date there is no evidence of any accommodation expense after date mr albasi stayed at the hotel inside the mountaineer on july to a hotel invoice covering those dates shows a credit of dollar_figure from a cash payment but does not itemize any expenses petitioners timely filed their federal_income_tax return for return they listed mr alabsi’s occupation as consultant and left the entry for ms daevidoff’s occupation blank on a schedule c profit or loss from business attached to the return petitioners reported gross_receipts of dollar_figure and no business_expenses with respect to a sole_proprietorship operated by mr alabsi with the principal business listed as consultant they further reported self-employment_tax due of dollar_figure with respect to the dollar_figure of business income reported on the schedule c after deducting one-half of the self- employment_tax the standard_deduction and exemptions petitioners reported taxable_income of zero they claimed an earned_income_credit and other credits that fully offset their self-employment_tax liability and resulted in a claimed overpayment of dollar_figure 8in addition the parties stipulated the authenticity of hotel invoices issued to yana alabsi presumably petitioner yana i daevidoff mr alabsi’s spouse by the marriott fallsview hotel covering april through may and august to the invoices do not include the hotel’s location but we take judicial_notice that the marriott fallsview hotel is in niagara falls ontario canada there is no evidence in the record substantiating that mr alabsi participated in poker tournaments in that vicinity at those times and nothing on the invoices indicates any such participation we accordingly disregard them the return was prepared by petitioners’ accountant nashaat antonious who has a master’s degree in accounting and had previously prepared tax returns for professional poker players for purposes of preparing the return mr alabsi advised mr antonious that his exclusive source_of_income in was his poker tournament winnings he further advised mr antonious that he did not have records of the expenses he incurred in order to play in poker tournaments mr antonious concluded that mr alabsi was a professional poker player on the basis that poker was his exclusive source_of_income given the absence of expense records mr antonious advised petitioners to report the net_income from the gambling activity on schedule c as gross_receipts but not to report any offsetting business_expenses respondent subsequently examined the return and issued petitioners a notice_of_deficiency determining that they had failed to report gambling income of dollar_figure on the basis of three forms w-2g received by respondent see supra pp from the following payors marina district development co for dollar_figure mountaineer racetrack for dollar_figure and bellagio llc for dollar_figure petitioners timely petitioned this court for redetermination of the deficiency at the time of trial an online web site devoted to tournament poker listed mr alabsi as a notable player discussion i unreported income generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 503_us_79 for determinations of unreported income however the court_of_appeals for the sixth circuit has held that before the notice_of_deficiency is entitled to the presumption of correctness such determinations must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to the income-producing activitydollar_figure 909_f2d_915 6th cir see also garavaglia v commissioner tcmemo_2011_228 aff’d 521_fedappx_476 6th cir once the commissioner satisfies his burden the taxpayer has the burden of proving error in the determinations see eg garavaglia v commissioner tcmemo_2011_228 9petitioners have not claimed and are not entitled to any shift in the burden_of_proof pursuant to sec_7491 to be eligible for such a shift a taxpayer must have complied with all substantiation requirements of and maintained all records required by the internal_revenue_code sec_7491 petitioners have not done so 10because any appeal in this case but for the provisions of sec_7463 would lie to the court_of_appeals for the sixth circuit see sec_7482 the court follows the precedent established in that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the record clearly establishes mr alabsi’s connection to gambling activities petitioners themselves assert that mr alabsi is a professional poker player and the record establishes that he received cash winnings from his participation in poker tournamentsdollar_figure respondent has therefore satisfied his burden of presenting predicate evidence linking petitioners with the unreported gambling income and they bear the burden of proving that they did not receive the income determined in the notice_of_deficiency petitioners concede that they received the dollar_figure in wagering income as reported on the forms w-2g however the parties disagree about whether the dollar_figure of income that petitioners reported on their return as income from mr alabsi’s schedule c business as a consultant constituted part of the gambling income reported on the forms w-2g or whether it was additional income unrelated to his gambling activity petitioners urge that the dollar_figure they reported on the return was mr alabsi’s gambling income reduced by his estimated gambling expenses notwithstanding their schedule c description of it as consulting income respondent seeks to hold petitioners to their return position 11there is no dispute in this case that participation in a poker tournament is a wagering_transaction within the meaning of sec_165 see tschetschot v commissioner tcmemo_2007_38 rejecting taxpayer’s argument that tournament poker is not a wagering activity that they had dollar_figure of income from a consulting business unrelated to gambling plus an additional dollar_figure of unreported income from gambling on the basis of mr alabsi’s and his accountant’s testimony and the entire record we agree with petitioners other than the reference on the schedule c to mr alabsi’s business as a consultant there is no evidence that mr alabsi engaged in any consulting activities for compensation during he denied doing so when called upon to explain why mr alabsi’s business was described as that of a consultant on the schedule c both he and his accountant dissembled in the circumstances we conclude that the business was described this way in a misguided attempt to head off the closer scrutiny of the return that would likely be triggered by a description of mr alabsi’s business as poker or gambling -- scrutiny that would likely unearth the inadequacies in the substantiation of mr alabsi’s expensesdollar_figure upon a review of the entire record we are convinced that mr alabsi did not have a separate consulting business and that the dollar_figure reported on the return constituted part of mr alabsi’s gambling income for that year the record further demonstrates however that mr alabsi’s poker tournament winnings exceeded the dollar_figure reported on the forms w-2g a sec_12on brief petitioners claim they never received the forms w-2g reporting gambling income of mr alabsi totaling dollar_figure for but there is no sworn testimony to that effect reflected in our findings the record demonstrates that mr alabsi also won dollar_figure on date dollar_figure on date and dollar_figure on date that either was not reported to respondent or was not included in respondent’s determination of unreported gambling income on this record we find that mr alabsi had poker tournament winnings of dollar_figure for dollar_figure given our conclusion that petitioners reported dollar_figure of mr alabsi’s gambling income on their return it follows that they had unreported gains from wagering transactions of dollar_figure for ii whether mr alabsi was a professional gambler petitioners contend that mr alabsi was engaged in the trade_or_business of gambling as a professional tournament poker player for respondent contends that mr alabsi’s poker playing was neither carried on for profit nor conducted full time during and that it was thus a recreational activity this distinction is important if mr alabsi was merely a recreational or casual gambler for his wagering losses to the extent of wagering gains would be deductible only as itemized_deductions sec_165 see also rios v commissioner tcmemo_2012_128 aff’d 586_fedappx_268 9th cir heidelberg v commissioner tcmemo_1977_133 in that event petitioners would not be 13respondent has not argued that petitioners failed to report gambling winnings beyond those determined in the notice_of_deficiency entitled to deduct them given that they claimed the standard_deduction and that the entry fees and buy-ins they have substantiated do not exceed the standard_deduction on the other hand if mr alabsi was in the trade_or_business of gambling his wagering losses are deductible to the extent of his wagering gains without regard to whether petitioners itemized and his nonwagering expenses-- such as lodging and travel assuming they are adequately substantiated--are fully deductible without regard to wagering gains see 136_tc_81 wagering activity is a trade_or_business if it is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby 480_us_23 we have generally analyzed whether wagering activities constitute a trade_or_business by considering whether the taxpayer engaged in the activities for profit within the meaning of sec_183 and the regulations thereunder see eg chow v commissioner tcmemo_2010_48 aff’d 481_fedappx_406 9th cir whether the taxpayer engages in an activity with the primary purpose of making a profit is a question of fact to be resolved on the basis of all the facts and circumstances in a particular case 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1 a income_tax regs although the test for whether a taxpayer engaged in an activity with the intention of making a profit takes into account the subjective intention of the taxpayer we give greater weight to the objective facts than to the taxpayer’s mere statement of intent see sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be weighed when considering whether a taxpayer is engaged in an activity for profit the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort the taxpayer expended in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity no one factor is determinative of whether an activity is engaged in for profit 722_f2d_695 11th cir aff’g 78_tc_471 golanty v commissioner t c pincite sec_1_183-2 income_tax regs some of the factors do not apply or are neutral here petitioners have substantiated that mr alabsi participated in at least poker tournament contests in dollar_figure many of the tournaments took place in atlantic city and las vegas each a substantial distance from petitioners’ home mr alabsi won prizes in multiple poker tournaments every year from through and from late through he won a total of dollar_figure at the time of trial mr alabsi was listed as a notable player in an online web site devoted to poker tournaments along with records of his winnings moreover petitioners did not receive income from any other source during we are convinced that mr alabsi expended significant time and effort in carrying on his tournament poker activity during and has earned substantial revenue from it in other years although mr alabsi does not appear to have maintained records in a conventionally businesslike fashion we have previously observed that t he nature of gambling or other high-risk activities makes comparison to businesslike conduct of more traditional businesses difficult chow v commissioner slip op pincite furthermore although mr alabsi may not have performed research or gathered expert advice to prepare for poker tournaments he exchanged tips and 14petitioners have also demonstrated that mr alabsi secured a position as an alternate in two additional tournament poker contests in see supra note ideas with fellow poker players having strategic consultations about poker with fellow players is suggestive of professionalism on the basis of all the facts and circumstances we conclude and hold that mr alabsi was engaged in gambling as a trade_or_business activity for iii wagering losses the parties stipulated the authenticity of various receipts reflecting entry fees and buy-in amounts that mr alabsi paid in to participate in poker tournaments on brief respondent did not address or even acknowledged these receipts while petitioners contend they are entitled to deduct the amounts reflected thereon in addition the court reopened the record after trial to admit a statement from the borgata listing mr alabsi’s payment of entry and buy-in fees for poker tournaments during as reflected in our findings those entry and buy-in fees totaled dollar_figure and dollar_figure respectivelydollar_figure the buy-in fees are clearly a direct_cost of a wager giving rise to a wagering loss that may offset wagering gains because they are distributed to the winning players we assume without deciding that the entry fees are likewise a direct_cost of the wager giving rise to a wagering loss 15omitted from these totals are the entry and buy-in fees for tournaments where mr alabsi won prize money as those winnings which we have determined are gambling income for petitioners for are stated net of the entry and buy-in fees mr alabsi’s winning tournaments where the entry and buy-in fees are stated in our findings occurred on january june july july july and date notwithstanding that they are retained by the casino sponsoring the tournamentdollar_figure after taking into account mr alabsi’s dollar_figure in wagering losses from the entry and buy-in fees petitioners have shown he paid during their unreported gambling income is reduced to dollar_figure iv business_expense deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return indopco inc v commissioner u s pincite 292_us_435 sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business 290_us_111 a professional gambler is permitted to deduct both nonwagering gambling expenses related to the trade_or_business of gambling and subject_to sec_165 the cost of the wagers themselves mayo v commissioner t c pincite generally no deduction is allowed for personal living or family_expenses sec_262 a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of income and entitlement to any deductions claimed see sec_6001 sec 16whether the entry fees are treated as a direct_cost of the wager deductible only to the extent of wagering gains or a nonwagering business_expense that is not a wagering loss makes no difference in this case as petitioners would be entitled to deduct them in full in either event a income_tax regs however certain business_expenses including lodging or other traveling expenses and entertainment_expenses are subject_to stricter substantiation requirements pursuant to sec_274 that section and the regulations thereunder require a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount time and place and business_purpose of each expenditure see sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date additionally if a taxpayer’s business travel includes both personal and business activities only the expenses related to the taxpayers’ trade_or_business are properly deductible see sec_1_162-2 income_tax regs petitioners did not report any business_expenses on the schedule c attached to the return but in their petition they contend they are entitled to business_expense deductions that were not claimed the parties stipulated the authenticity of numerous hotel invoices issued to mr alabsi as reflected in our findings we are satisfied that those hotel invoices coupled with mr alabsi’s receipts for entry fees and buy-ins for poker tournaments on or about the same dates satisfy the sec_274 substantiation requirements for business travel in that they establish the amount time and place and business_purpose of the expenditures_for lodging when mr alabsi participated in poker tournaments as our findings reflect the hotel invoices also demonstrate that a portion of the hotel charges mr alabsi paid covered in-room movies spa services and alcoholic beverages from the in-room refreshment center petitioners have not demonstrated a business_purpose for the foregoing we accordingly conclude that these were nondeductible personal expenditures in the aggregate petitioners have substantiated that mr alabsi paid business travel_expenses for lodging at the hotel at the borgata of dollar_figure during dollar_figure of which constituted nondeductible personal expenditures they have further substantiated that mr alabsi paid business travel_expenses for lodging at the hotel at the bellagio of dollar_figure during dollar_figure of which constituted nondeductible personal expenditures finally they have substantiated that mr alabsi paid a dollar_figure baggage fee in connection with a return flight from a poker tournament in las vegas petitioners are accordingly entitled to deduct dollar_figure of business_expenses for as reflected in our findings petitioners have not substantiated any business_expenses in connection with mr alabsi’s stay at the mountaineer hotel and assuming he stayed at the marriott fallsview hotel under his wife’s name they have not demonstrated that mr alabsi participated in a poker tournament in connection with that stay that would give rise to any business_expenses v accuracy-related_penalty sec_6662 and b imposes a penalty for any underpayment attributable to negligence or disregard of rules or regulations ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotates a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard of the internal_revenue_code the regulations or certain internal_revenue_service administrative guidance id subpara the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties sec_7491 to satisfy that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose a penalty see 116_tc_438 if the commissioner satisfies his burden of production the taxpayer bears the burden of proving it is inappropriate to impose the penalty because of any exculpatory factors id pincite no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith in regard to that portion sec_6664 that determination is made case-by-case depending on the facts and circumstances those circumstances include the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs reasonable reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding sec_6662 penalties sec_1_6664-4 income_tax regs see also 115_tc_43 aff’d 299_f3d_221 3d cir the professional advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs respondent contends that petitioners are liable for an accuracy-related_penalty on the basis of negligence we agree they failed to maintain records of mr alabsi’s gambling activities including the related expenses lacking adequate_records they filed a return that reported an estimate of their net_income as if it were gross_receipts as a consequence they significantly understated both gross_receipts and net_income they also participated in a misrepresentation of mr alabsi’s business as being that of a consultant rather than a professional poker player the failure to keep records is prima facie evidence of negligence and the misrepresentation of the nature of mr alabsi’s business falls short of a reasonable effort to comply with the internal revenue laws respondent has therefore met his burden of production under sec_7491 petitioners have not shown reasonable_cause and good_faith with regard to any portion of the underpayment while they were advised in the preparation of their return by an accountant the return as prepared stated a gross_receipts figure that mr alabsi certainly knew to be inaccurate and further identified the nature of his business in a way that both petitioners knew to be inaccurate petitioners have not shown that they acted with reasonable_cause and in good_faith with respect to any portion of the underpayment they are liable for the negligence_penalty under sec_6662 we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
